Citation Nr: 0710141	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right knee.

3.  Entitlement to a rating in excess of 10 percent for 
reflux esophagitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service, per a DD Form 214 and 
accompanying DD Form 215, in the Regular U.S. Air Force from 
November 1972 to February 1979.  According to a DD Form 214N, 
he had previously served on active duty for training 
(ACDUTRA) in the U.S. Navy Reserve (USNR) from April 1968 to 
September 1968.  In addition, another DD Form 214 shows 
active duty (AD) with the USNR from May 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for degenerative disc 
disease of the lumbar spine, and assigned a 10 percent 
disability rating effective from March 28, 2003; granted 
service connection for degenerative joint disease of the 
right knee and assigned a 10 percent disability rating, 
effective from March 28, 2003; and granted service connection 
for reflux esophagitis and assigned a 0 percent (non-
compensable) disability rating, effective from March 28, 
2003. 

By a December 2004 rating decision, the RO granted a 20 
percent rating for degenerative joint disease of the right 
knee, effective from March 28, 2003; and assigned a 10 
percent rating for reflux esophagitis, also effective from 
March 28, 2003  The veteran has continued his appeal for 
higher ratings.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by chronic pain, full range of motion of 
the lumbar spine, painful range of motion, and pain radiating 
to the right leg; there is, however, no finding of ankylosis, 
incapacitating episodes that require bed rest prescribed by a 
physician and treatment by a physician, or other neurological 
impairment.

2.  The veteran's degenerative joint disease of the right 
knee is manifested by complaints of chronic pain, and 
objective evidence of range of right knee motion from 0 to 
125 degrees and from 0 to 130 degrees, with discomfort; 
crepitus; tenderness; and no ligament instability.  

3.  The veteran's reflux esophagitis is manifested by 
occasional complaints of pyrosis, dyspepsia, odynophagia, 
dysphagia, and early satiety, with relief provided by anti-
ulcer agents.  The most recent examination was negative for 
obstruction, intestinal bleeding, difficulty swallowing, 
regurgitation, nausea or vomiting, anemia, and symptoms that 
would be amenable to dilatation, and his weight was stable.  
He did have substernal pain three to four times a week.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5243, 5293 (2006).

2.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2006).

3.  The criteria for a rating in excess of 10 percent for 
reflux esophagitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.114, Diagnostic Codes 7203, 7307, 
7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537 (2006). 

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claims, as he was 
sent a notice letter in April 2003, in which he was informed 
of VA's duty to assist him in substantiating his claims under 
the VCAA, and the effect of this duty upon his claims.  Thus, 
the Board concludes that the notification received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
by the notice and assistance provided by the RO.  In 
addition, it appears that all pertinent obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative have identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision, since he was 
notified of the Dingess precedent in a March 2006 letter from 
the RO, and in the June 2006 SSOC.  

II.  Factual Background

A private treatment record shows that in August 1993 the 
veteran underwent right knee manipulation under local 
anesthesia, right knee arthroscopy, saucerization medial 
meniscus, shaving lateral femoral condyle, removal intra-
articular adhesions medial femoral condyle, anterior fat pad 
and hypertrophic and adhesed plica mediopatellaris 
synovialis.  The clinical history noted that the veteran had 
a history of a football injury to the right knee and a 
racquetball injury, with subsequent medial mensicectomy by 
arthrotomy complicated by pseudoaneurism of the popliteal 
artery and subsequent graft without further complications or 
problems.  The veteran reported increasing hurt, aching 
medially, cracking, popping, anterior and superior pain, 
discomfort, tenderness, limping aggravated by biking, 
walking, squatting, climbing stairs, and running distances, 
and relived only with extension and rest of the knee.  
Because of the recurring problems with the right knee, the 
veteran was thought to have a probable posterior third tear 
of the medial meniscus and lateral subluxation of the 
patella.  He underwent an MRI which revealed a tear of the 
retained portion of the medial meniscus with degeneration and 
cystic changes on the medial femoral condyle.  The pre-
operative diagnosis was internal derangement of the right 
knee, status post partial medial meniscectomy complicated 
with a pseudo aneurism popliteal artery, with subsequent 
popliteal artery graft without complication, and with 
probable retear medial meniscus.  The operative findings 
included no significant ligamentous instability.  

In a letter from the veteran's private medical doctor to the 
veteran's employer (an airline), dated in September 1993, it 
was noted that he underwent right knee surgery in August 1993 
for internal derangement of the right knee.  He was to 
continue biking, discontinue physical therapy, and complete a 
home rehabilitation program.  He could return to limited duty 
with the simulator for six to eight weeks, and his prognosis 
was good.  He was to continue taking anti-inflammatories for 
swelling of the knee, and was restricted from flying until 
the next evaluation.

Private treatment records show that in January 2000 and 
January 2001, the veteran underwent an EGD and biopsy.  In 
January 2000 he was found to have mild reflux esophagitis, no 
Barrett's esophagus, bile reflux, and a hiatal hernia.  In 
January 2001, he was found to have erosive esophagitis, 
chronic PUD, and dysphagia.  

Private treatment records showed that in May 2003 with 
respect to GERD, the veteran denied pyrhosis, odynophagia, 
dysphagia, or early satiety.  He complained of lower back 
pain, and daily soreness and stiffness.  He started with 
soreness in a localized area of the lumbar spine and 
progressively developed pain and stiffness in a "saucer 
sized" area around this.  He had no sciatica.  The physician 
discussed whether a referral to try nerve blocks could be 
helpful.  He indicated that his knees had been bothersome, 
but he was used to that, and dealt with it.  His GERD and PUD 
were assessed as stable.  

Private treatment records show that in June 2003 the veteran 
underwent lumbar facet block injections bilaterally at L3-4, 
L4-5, and L5-S1, and the diagnosis was lumbar facet syndrome.  
He complained of low back pain since 1982, and indicated the 
pain increased with lifting, bending, and sitting.  
Chiropractic treatment had helped.  He had a history of an 
extra lumbar vertebra.  In August 2003 he underwent a lumbar 
medial branch facet rhizotomy.  He reported he had 
approximately 90 percent improvement from the last lumbar 
facet injection, which lasted for about two weeks.  He 
complained of low back pain that was worse with bending, 
sitting, and standing, and his average pain level was 5/10, 
with his worst pain as 10/10.  The impression was lumbar 
facet syndrome. 

On VA examination in July 2003, the veteran reported that he 
took Pepcid (Famotidine) and Nexium, and it was noted that 
these were anti-ulcer agents and the veteran had been 
completely relieved of his symptoms.  He had been the same 
weight for over 15 years.  It was noted that in 1979 he went 
to work for the airline, and after he was discharged from the 
Navy in 1984 he resumed employment with the airline and was 
not a Captain.  The impressions included erosive esophagitis, 
confirmed by a private specialist doing an upper GI 
endoscopy; hiatal hernia; reflux esophagitis, pyrosis, now 
controlled with medictions; and ulcerative esophagitis due to 
reflux.

On orthopedic examination at that time, the veteran reported 
he had injections in the lumbar facet joints a month prior, 
and had marked decrease in back pain.  Over the last year he 
had experienced difficulty with low back pain four to five 
times, and each time he reportedly had incapacitating back 
pain that lasted for four to six weeks, and was unable to 
sleep and totally incapacitated.  He reported that his back 
pain was 8/10 in severity, but it had markedly decreased 
since the injections.  He had suffered right knee pain 
intermittently since 1977, at which time he underwent 
meniscal resection.  He indicated that during the procedure 
the right popliteal artery was cut and he had to have a 
saphenous vein graft from the medial left knee to repair the 
right popliteal artery injury.  He had some transitory 
benefit, but then had recurrent symptoms and had another 
right knee operation in 1993, which helped somewhat.  He had 
difficulty with his knees flexed, and going up and 
downstairs.  

In July 2003, physical examination showed the veteran's range 
of right knee motion was from 0 to 130 degrees, which 
produced slight discomfort.  There was slight medial 
tenderness, moderate crepitus with flexion, no laxity, and no 
fluid.  The diagnoses included degenerative joint disease of 
the right knee with operation in 1977 and again in 1993 with 
continued knee pain; and degenerative disc disease of the 
lumbar spine with recent facet joint injection with decrease 
in pain; severe disability with progression to have rhizotomy 
procedure in August 2003; moderate disability with 
progression.  In an addendum it was noted that examination of 
the lower back showed straight leg raising was negative 
bilaterally, tendons reflexes at the knee were normal, he 
could extend back to 30 degrees and flex to 110 degrees, and 
lateral movement in either direction was 25 degrees.  Lumbar 
muscle tone was normal, his gait was normal, and he could 
walk on his heels and on his toes.  An x-ray of the right 
knee showed minimal degenerative changes, slight narrowing of 
the medial joint compartment in the right knee, and no soft 
tissue swelling.

A private treatment record dated in September 2003 showed 
that the veteran was seen for follow-up for chronic low back 
pain and GERD.  At the prior physical, he had been advised to 
take Vioxx daily for a month and to do lower back 
strengthening exercises, and was given tips for protecting 
his lower back.  He was found to be doing much better, and 
the low back was not bothering him.  With respect to GERD, he 
was doing well, and had responded nicely to Pepcid and 
Aciphex.  He had no odynophagia, dysphagia, or early satiety.  
The assessment was that his chronic lower back pain and facet 
joint syndrome were stable, and his GERD and PUD were stable.

A VA treatment record dated in October 2003 showed that the 
veteran worked as an airline pilot, and that his weight was 
stable and his appetite was good.  He had no ulcers.  With 
regard to musculo-skeletal examination, it was noted that he 
had arthritis, had undergone back surgery, but had "no" 
back pain.  His gait and station were normal.  

The veteran submitted a November 2003 letter from his a 
private internal medicine physician, J.R..  Dr. R indicated 
that the veteran had been a patient since 1989, and had 
contacted him about making professional judgments and 
comments regarding the September 2003 rating decision.  Dr. R 
said there were inaccuracies in the rating decision that 
needed to be corrected.  Dr. R discussed the scars on the 
veteran's left and right knees.  Dr. R noted that the 
examiner was under the impression that the veteran was 
asymptomatic from his GERD, but that in spite of being 
treated with two medications, the veteran still took Carafate 
on a periodic basis, usually once or twice a month for one to 
three days at a time, when his pyrosis from his GERD flares 
up.  Dr. R also noted that the veteran was still having 
problems with his cervical spine.  

In his November 2003 notice of disagreement, the veteran 
claimed that the physician on the VA examination did not 
completely and accurately record the examination.  The 
veteran claimed that at the VA examination he did not state 
that he was completely relieved of his symptoms, and reported 
he had recurring symptoms of GERD several days each month.

A VA treatment record in April 2004 showed that the veteran 
had break-through dyspepsia on Prilosec, and was switched 
back to Aciphex.  

At another VA examination of the spine in May 2004, the 
veteran claimed that since his knee surgery in "1995" he 
had been unable to run, but was able to walk for 45 minutes, 
four to five times a week.  He did not describe swelling or 
that the knee gave away on him.  On physical examination, 
range of motion of the right knee was from 0 to 130 degrees, 
which produced mild discomfort.  There was tenderness 
medially, inferiorly, and laterally on the right knee.  There 
was slight fluid inferior and posterior to the knee.  There 
was no crepitus or laxity.  It was noted that the effects of 
the knee problem on his occupation was the loss of sensation 
behind the right knee.  Intermittently, he limped on the 
right leg, and there was slight pain on flexion of the knee.  
The examiner noted there was no additional limitation with 
repetitive use or with flare-ups, and no instability of the 
right knee.  With regard to his back problem, it was noted 
that he was able to walk normally, and that limitation of 
motion of the neck affected his flying an airplane.  There 
was no additional limitation with repetitive use during 
flare-ups, but by the veteran's description there was an 
additional 30 percent limitation.  There was no weakness, 
tenderness, or spasm.  The assessment included degenerative 
joint disease of the right knee with status post operative 
repair in 1977, and then again in 1995 with some knee pain, 
moderate disability, and slight progression.  

On subsequent VA examination of the spine in April 2006, the 
veteran reported that after his rhizotomy procedure in August 
2003, he had a decrease in his back pain for a period of one 
year.  He asserted that that his back pain had since come 
back and was currently 6/10 in severity, going up to 10/10 
with activity.  He said the pain radiated to the right knee 
and he occasionally limped on the right leg.  His back was 
aggravated by standing for twenty minutes or by going up and 
down stairs or by driving for over thirty minutes.  He 
weighed 160, which was a five pound gain over the last year.  
He walked thirty to forty minutes three or four times a week.  
He had just retired as an arline pilot.  He took a muscle 
relaxant and Fioricet.  Physical examination revealed that 
tendon reflexes at the knees are 2/4 and straight leg raising 
sign was positive at 65 degrees on the right.  He could 
extend the back to 30 degrees and flex the back to 100 
degrees.  Lateral movement to the right and left was to 30 
degrees, and rotary movement to the right and the left was to 
80 degrees.  There was an increase in lumbar muscle tone on 
the right.  His gait was normal, and he could walk on his 
heels and toes.  The impression was degenerative disc disease 
of the lumbar spine, status postoperative procedure in 2003, 
with continued back pain, right leg radiation, and moderate 
disability with progression.  X-rays showed minimal narrowing 
L6-S1.  The examiner noted no additional limitation with 
flare-ups or repetitive use, but there was painful motion.  
There was no weakness, tenderness, or in coordination.  It 
was noted that the veteran had no incapacitation over the 
last twelve months due to his low back problem.  

On VA examination of the joints in April 2006, the veteran 
reported that his knee was aggravated by sitting for over an 
hour, by going up and down stairs, and by driving 30 minutes.  
He occasionally wore a Velcro brace on the right knee, and 
the right knee was now 5 to 6/10 in severity.  Examination 
showed range of motion of the right knee was from 0 to 125 
degrees.  There was slight medial tenderness, no fluid, 
slight crepitus with flexion, and no laxity.  The impression 
was degenerative joint disease of the right knee with 
operative repair in 1977 with continued knee pain, and 
moderate disability with progression.  The examiner commented 
that the veteran had right knee pain and numbness behind the 
right knee.  There was no additional limitation following 
repetitive use or during flare-up, and no instability of the 
right knee.  Examination of the right knee showed painful 
motion, but no weakness, excess fatigability, or in 
coordination.  An x-ray of the right knee showed minimal 
narrowing of the medial joint compartment since July 2003, 
and small effusion of the knee joint as well as the 
suprapatellar bursa.

On VA examination of the esophagus and hiatal hernia in April 
2006, the veteran reported taking Pepcid AC, Carafate, and 
Aciphex.  He slept in sleep-recliner for eight nights per 
month because of progression of his symptoms at night.  At 
the time of his last EGD, he was found to have fourteen 
ulcerations in the distal esophagus.  He had no current 
symptoms suggestive of obstruction, and was awakened four or 
five times at night over the course of a month.  He reported 
no postprandial vomiting and no symptoms to suggest 
obstruction.  He had no intestinal bleeding, and his weight 
was stable at 160.  The impression was gastroesophageal 
reflux disease with moderate symptoms, only partially 
contained on medication, with moderate disability.  It was 
noted that the veteran had no difficulties swallowing; he had 
substernal pain three to four times a week, which was 
moderate in degree; there was no evidence of bleeding; he did 
not do any regurgitation; he had no nausea or vomiting; he 
was no anemic; his general state of health was good; and he 
had no current symptoms to suggest obstruction or spasm that 
would be amenable to dilatation.

A private MRI of the lumbar spine dated in May 2006 revealed, 
at L1-2, a 2 mm broad-based posterior disc protrusion with 
annular tear and multilevel disc dessication; at L2-3, 3 mm 
right and 2 mm left posterolateral disc bulges with a
2 mm more central disc protrusion with associated annular 
tear; at L3-4, 2 mm posterolateral disc bulge bilaterally; at 
L4-5, a 2-3 mm disc protrusion centrally and just left of 
midline, a more pronounced annular tear, and facet 
arthropathy; and at L5-S1, facet tropism.  

III.  Analysis

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Degenerative Disc Disease of the Lumbar Spine

By September 2003 rating decision, the RO initially granted 
service connection for degenerative disc disease of the 
lumbar spine and assigned a 10 percent rating, effective from 
March 28, 2003, pursuant to Diagnostic Codes (DCs) 5292 and 
5293.  

During the pendency of this appeal the regulations governing 
the schedular criteria for rating diseases and injuries for 
the spine were revised effective September 26, 2003.  See 38 
C.F.R. §§ 4.71a, Diagnostic Code 5293, effective September 
23, 2002; 38 C.F.R. § 4.71a, DC 5243, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The veteran 
was provided with the new regulations in the March 2004 
statement of the case, he was afforded a VA physical 
examination in May 2004 and April 2006 that considered the 
criteria in the new regulations, and these regulations were 
used by the RO in the most recent evaluation of his claim.  
When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7- 2003 (Nov. 
19, 2003); 38 C.F.R. § 3.114(a).  Therefore, prior to 
September 26, 2003, the Board may apply only the previous 
version(s) of the rating criteria; as of September 26, 2003, 
the Board may apply both versions.

Prior to September 26, 2003, slight limitation of motion of 
the lumbar spine warranted a 10 percent rating, and moderate 
limitation of motion of the lumbar segment of the spine 
warranted a 20 percent rating.  38 C.F.R. § 4.71a, DC 5292 
(as in effect prior to Sept. 26, 2003).  

After reviewing the evidence of record prior to September 26, 
2003, the Board concludes that a rating in excess of 10 
percent is not warranted pursuant to the diagnostic criteria 
in effect at that time as the competent medical evidence of 
record does not show that the veteran had moderate limitation 
of lumbar motion.  The veteran has complained of chronic low 
back pain, made worse with bending, sitting, and standing, 
and that he underwent lumbar injections and a lumbar 
rhizotomy in June and August 2003 in order to help alleviate 
his lumbar symptoms.  However, on VA examination in July 
2003, range of motion was basically full, as the veteran 
could extend back to 30 degrees and flex to 110 degrees, and 
lateral movement in either direction was 25 degrees.  And 
although the veteran had painful motion, this coupled with 
essentially full range of lumbar motion, does not warrant the 
assignment of a rating in excess of 10 percent for the 
service-connected lumbar disability.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Effective on and after September 26, 2003, the criteria for 
rating diseases and injuries of the spine were amended.  A 
"General Rating Formula for Diseases and Injuries of the 
Spine" was instituted, which includes intervertebral disc 
syndrome under DC 5243.  See 68 Fed. Reg. 51,454, 51,456- 57 
(Aug. 27, 2003) (effective Sept. 26, 2003) (now codified as 
amended at 38 C.F.R. §§ 4.71a).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, the combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, DC 5243.  

There are several notes set out after the diagnostic criteria 
for the General Rating Formula for Diseases and Injuries of 
the Spine, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

With regard to the rating criteria in effect as of September 
26, 2003, the Board notes that while the veteran has 
experienced chronic pain, limitation of motion, and painful 
motion related to his service-connected degenerative disc 
disease of the lumbar spine, at no time has he exhibited 
forward flexion of the lumbar spine between 30 and 60 
degrees; nor has the combined range of motion of the lumbar 
spine been less than 120 degrees; nor has there been 
complaints or findings of muscle spasm, severe guarding, an 
abnormal gait, or an abnormal spinal contour.  The veteran's 
range of motion of the lumbar spine has been essentially full 
on VA examination and his gait has been found to be normal.  
Thus, the criteria under the General Rating Formula for a 
rating in excess of 10 percent have not been met.

With regard to rating intervertebral disc syndrome, effective 
September 26, 2003, the criteria were renumbered and were 
relocated at Diagnostic Code 5243.  The specific criteria, 
however, were not amended, except that DC 5243 provides that 
intervertebral disc syndrome may be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the 
previous 12 months.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the previous 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" denotes 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  DC 5293, Note 1.  Further instructions under the 
revised criteria for rating intervertebral disc syndrome 
provide that, when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
under the criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id. at Note 
2.  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. at Note 
3.

Thus, with regard to incapacitating episodes, the Board notes 
that the veteran reported on VA examination in July 2003 that 
over the last year he had difficulty with low back pain four 
to five times and each time had incapacitating back pain that 
lasted for four to six weeks, and was unable to sleep and was 
totally incapacitated.  This statement, however, is not 
substantiated by his medical evidence.  As required under the 
code, the incapacitating episodes must be prescribed and 
treated by a physician.  They cannot merely be self-
instituted, as it appears to be in this veteran's case.  The 
Board notes that we are not questioning the veteran's 
veracity in describing the severity of his back pain at that 
time.  Rather, the Board is following the diagnostic criteria 
for intervertebral disc syndrome (degenerative disc disease), 
which require that the incapacitating episodes be prescribed 
by a physician.  In that regard, a review of the veteran's 
treatment records and VA examinations show that he 
consistently complained of back pain, and increased pain with 
activity, and that he took prescription medication for his 
back pain.  However, no incapacitating episodes were ever 
reported or prescribed by a physician.  While the veteran's 
activities (i.e., running) were limited by his back problems, 
he reported he was still able to regularly walk.  Moreover, 
on the most recent VA examination, it was noted that the 
veteran had experienced no incapacitation over the last 
twelve months due to his low back problem.  Thus, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5293.

With regard to the veteran's report of pain radiating to the 
right leg, the Board notes that under the anti-pyramiding 
provision of 38 C.F.R. § 4.14, the evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  The U.S. Court of Appeals for 
Veterans Claims held, in Esteban v. Brown, 6 Vet. App. 259 
(1994), that, for purposes of determining whether the 
appellant is entitled to separate ratings for different 
problems or residuals of an injury such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition(s).  The Board notes that, in the June 2004 rating 
decision, the RO granted service connection for post-
operative residuals of pseudoaneurysm of the right popliteal 
artery with hypesthesia behind the right knee, paresthesia of 
the right calf, and dysethesia of the right foot, and 
assigned a 10 percent disability rating.  Thus, a rating for 
any neurological manifestations in the right leg, as related 
to the service connection lumbar disability, would violate 
the rule against pyramiding.  

Also considered have been the veteran's complaints of low 
back pain, soreness, stiffness, and painful motion, as well 
as his complaints that his low back pain limited his 
activities, and the potential additional limitation of 
functioning resulting therefrom.  However, based on the 
specific findings made on the VA examinations, the Board 
finds that there is insufficient objective evidence to 
conclude that his low back pain is associated with such 
additional functional limitation as to warrant a rating in 
excess of 10 percent, pursuant to the provisions of 38 C.F.R. 
§ 4.45 or the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1); however, the evidence of record and the 
veteran's contentions do not show either frequent 
hospitalization or marked interference with employment due to 
the veteran's service-connected degenerative disc disease of 
the lumbar spine.  The record reflects that the veteran was 
as an airline pilot before he retired from the airline, and 
he has only indicated that his neck affected his job.  There 
is no other evidence of record to show that the veteran's 
service-connected low back disorder involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Therefore, the Board 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected degenerative disc disease of 
the lumbar spine has been no more than 10 percent disabling 
since March 2003, the effective date of service connection.  
Fenderson, supra.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.

B.  Degenerative Joint Disease of the Right Knee

Initially we note that, as to any complaints the veteran has 
about numbness in the right knee or radiating pain in the 
right knee, as indicated above, these symptoms were 
separately rated by way of the June 2004 rating decision, 
which granted service connection for post-operative residuals 
of pseudoaneurysm of the right popliteal artery with 
hypesthesia behind the right knee, paresthesia of the right 
calf, and dysethesia of the right foot, and assigned a 10 
percent disability rating.  A separate rating for any 
neurological manifestations in the right leg would violate 
the rule against pyramiding.  38 C.F.R. § 4.14; Esteban, 
supra.

The record reflects that the veteran's service-connected 
degenerative joint disease of the right knee has been rated 
as 20 percent disabling.

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
is assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to Diagnostic Code 5003 states that the 
20 and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  Id.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight recurrent subluxation or lateral instability.  A 
20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability.  Under DC 5260, a 20 
percent rating is warranted when flexion of the knee is 
limited to 30 degrees.  A 30 percent rating is warranted when 
flexion is limited to 15 degrees.  Under DC 5261, a 20 
percent rating is warranted when extension of the knee is 
limited to 15 degrees.  A 30 percent rating is warranted when 
extension is limited to 20 degrees. 

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 20 percent for the 
service-connected degenerative joint disease of the right 
knee is not warranted.  There is no indication in the 
evidence of record that the veteran has severe recurrent 
subluxation or lateral instability, or flexion limited to 15 
degrees, or extension limited to 20 degrees, or ankylosis (DC 
5256), or malunion of the tibia and fibula with marked knee 
disability (DC 5262), as would be required to warrant the 
assignment of a 30 percent disability rating for the 
veteran's service-connected right knee disability.  In fact, 
the objective evidence contains no suggestion whatever that 
the veteran has recurrent subluxation or any lateral 
instability.  To the contrary, the evidence shows that the 
knee is stable.  There is also no indication that flexion is 
limited to 15 degrees or that extension is limited to 20 
degrees.  Rather, on VA examinations in July 2003 and May 
2004, range of right knee motion was from 0 to 130 degrees, 
and on VA examination in April 2006, range of right knee 
motion was from 0 to 125 degrees.  

The Board also finds that the 20 percent evaluation currently 
assigned adequately compensates the veteran for his 
complaints of pain and the findings of pain on right knee 
motion, as well as for the findings of right knee tenderness 
and crepitus.  Deluca, supra.  Also considered have been the 
veteran's complaints that his right knee pain limited his 
activities, and the potential additional limitation of 
functioning resulting therefrom.  However, based on the 
specific findings made on the VA examinations, including that 
there was no additional limitation with repetitive use of the 
right knee or flare-ups of the right knee, and no weakness 
excess fatigability, or incoordination.  Thus, the Board 
finds that there is insufficient objective evidence to 
conclude that the veteran's right knee pain is associated 
with such additional functional limitation as to warrant a 
rating in excess of 10 percent, pursuant to the provisions of 
38 C.F.R. § 4.45 or the holding in DeLuca.  Therefore, it is 
found that an evaluation in excess of 10 percent for the 
veteran's degenerative joint disease of the right knee is not 
justified.

As to the provisions of 38 C.F.R. § 3.321(b)(1), the evidence 
of record and the veteran's contentions do not show either 
frequent hospitalization or marked interference with 
employment due to his service-connected degenerative joint 
disease of the right knee.  The record reflects that the 
veteran's occupation has been as an airline pilot, and has 
only indicated that his right knee loss of sensation affected 
his occupation.  (As noted above the right knee numbness has 
already been rated/compensated for in the June 2004 rating 
decision, which assigned a 10 percent rating for the 
neurological manifestations in the right knee.)  There is no 
other evidence of record to show that the service-connected 
right knee disorder involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  Therefore, the Board finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected degenerative joint disease of 
the right knee has been no more than 10 percent disabling 
since March 2003, the effective date of service connection.  
See Fenderson, supra.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

C.  Reflux Esophagitis

The veteran's service-connected reflux esophagitis is 
currently rated as 10 percent disabling under the criteria of 
38 C.F.R. § 4.114, Diagnostic Code 7346.  Under DC 7346, 
which provides the criteria for rating hiatal hernia, a 
30 percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted when there is two or more of the 
symptoms for the 30 percent evaluation of less severity. 

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a finding that an 
evaluation in excess of 10 percent is warranted for the 
service-connected reflux esophagitis.

In evaluating the veteran's claim, the Board notes that the 
diagnoses have included mild reflux esophagitis, hiatal 
hernia, erosive esophagitis, chronic PUD (peptic ulcer 
disease), gastroesophageal reflux disease (GERD), erosive 
esophagitis, reflux esophagitis, and ulcerative esophagitis.  
His symptoms have included pyrosis (burning sensation in the 
epigastric region), dyspepsia, and problems with progression 
of symptoms at night.  He has continued to take medications 
to treat his variously diagnosed reflux esophagitis, which 
appear to relieve his symptoms.  In May 2003 he denied 
pyrosis, odynophagia, dysphagia, and early satiety.  In July 
2003 he reported taking anti-ulcer agents which had 
completely relieved his symptoms.  In September 2003 his GERD 
was responding well to medication, and he had no odynophagia, 
dysphagia, or early satiety. 

Although he submitted a letter from his private physician, 
indicating that in spite of being treated with two 
medications the veteran still took another medication 
(Carafate) on a periodic basis when his pyrosis from his GERD 
flared-up.  In April 2004 he had break-through dyspepsia, and 
his medication was changed.  In April 2006, he had no 
symptoms of obstruction, no intestinal bleeding, no 
difficulties swallowing, no regurgitation, no nausea or 
vomiting, no anemia, and no current symptoms that would be 
amenable to dilatation, and his weight was stable.  He did 
have substernal pain three to four times a week. 

With regard to weight, the veteran's weight has only 
fluctuated by a five pound gain during the period in question 
(March 2003 to the present).  Thus, based on review of the 
evidence, the Board finds that the medical findings described 
above are consistent with the 10 percent evaluation currently 
assigned.  A higher rating of 30 percent is not warranted 
pursuant to DC 7346, because, while there has been evidence 
of epigastric distress and substernal pain, there is 
insufficient evidence of dysphagia, pyrosis, regurgitation, 
or considerable impairment of health.

The Board has considered the reflux esophagitis under other 
potentially applicable diagnostic codes.  However, DCs 7203 
to 7205 are not for application because the veteran has never 
been diagnosed with stricture, spasm, or diverticulum of the 
esophagus.  Indeed on VA examination in 2006, the examiner 
indicated there were no current symptoms to suggest 
obstruction or spasm that would be amenable to dilatation.  
We have looked to other analogous criteria in order to assign 
a higher rating, but there is no evidence of the following:  
a moderate marginal (gastrojejunal) ulcer with episodes of 
recurring symptoms once or twice yearly (DC 7306); or chronic 
hypertrophic gastritis with multiple small nodular lesions 
and symptoms (DC 7307).  38 C.F.R. § 4.114.  On the VA 
examination in 2006, it was noted at the time of his last EGD 
the veteran was found to have fourteen ulcerations in the 
distal esophagus, however, there is no indication that any 
resulting symptoms, which have been detailed above, meet the 
criteria for a rating in excess of 10 percent.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), however the evidence of record and the veteran's 
contentions do not show either frequent hospitalization or 
marked interference with employment due to the veteran's 
service-connected reflux esophagitis.  Therefore, the Board 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate. 

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected reflux esophagitis has been 
no more than 10 percent disabling since March 2003, the 
effective date of service connection.  Fenderson, supra.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

A rating in excess of 10 percent for degenerative disc 
disease of the lumbar spine is denied.

A rating in excess of 20 percent for degenerative joint 
disease of the right knee is denied.

A rating in excess of 10 percent for reflux esophagitis is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


